Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 11/02/2022.  These drawings are not acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: V56.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant’s amendments to the specification have overcome the previously presented objection to the claims and thus the objection is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 12, the limitation “means for producing, in response to a phase-control-input-signal, a phase offset between the first voltage and the second voltage” invokes 35 U.S.C. 112(f). In para 0040-0041 of the specification, the phase offset is produced by a controller configured to control the operation of the power source and/or switching components of power accessories. Therefore, the “means for producing” will be interpreted as a controller capable of receiving a signal and controlling the power supply, or equivalents thereof.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejection under 35 U.S.C. 112(b) regarding the “means for producing comprising a controller” in claim 16 and thus that rejection is withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, “the power source” and “the power accessory” in lines 2-3 are unclear as to whether they refer to the power source/accessory of the first power supply, second power supply, or both.
In claim 5, “the power source” and “the power accessory” in lines 1-2 are unclear as to whether they refer to the power source/accessory of the first power supply, second power supply, or both.
In claim 15, “the power source” and “the power accessory” in lines 2-3 are unclear as to whether they refer to the power source/accessory of the first power supply, second power supply, or both.
In claim 16, “the power source” and “the power accessory” in lines 1-2 are unclear as to whether they refer to the power source/accessory of the first power supply, second power supply, or both.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1) and Pankratz (US 20190341235 A1).
	Regarding claim 1, Nauman (US 20090127101 A1) teaches a first DC power supply 740 comprising a first and second output connected to electrodes 752 and 754 and configured to deliver pulse voltages at the first output (electrode 752) that alternate between positive and negative relative to the second output (electrode 754) during multiple cycles (para 0071, 0080; Fig. 7, 8A-8B). Nauman also teaches a second DC power supply 742 comprising a third output and fourth output connected to electrodes 756 and 760 and configured to deliver alternating DC power pulses with higher power applied to electrode 760 than to electrode 756 when electrode 760 is acting as a cathode, similarly to the first power supply 740 (para 0071, 0082). Nauman also teaches the power sources (740, 742) may be connected to each other through a feedback system and load matched (coupled by at least one communication line) (para 0074, 0086).
	Nauman fails to explicitly teach that the second power supply is configured to apply a second voltage at the third output that alternates between positive and negative relative to the fourth output during each of multiple cycles. However, Nauman teaches that the second power supply 742 is operated similarly to the first power supply 740 (para 0082) and that the  power control component may be configured to send DC pulses of alternating polarities to electrodes such that each of the electrodes acts as a cathode for a period of time and an anode for a period of time (alternates between positive and negative relative to other output for multiple cycles) to enhance film uniformity (para 0030-0031). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternate the power supplied to the electrodes 756 and 760 by the second power supply such that the voltage at electrode 756 (third output) alternates between positive and negative relative to electrode 760 (fourth output).
	Nauman teaches a processor (controller) configured to receive feedback (phase control input) signals and modulate DC pulses at different locations based on the combination of signals (para 0090-0093). Nauman also teaches electrodes 754 and 756 (second and third outputs) may be configured such that the electrodes are both functioning as cathodes or anodes at the same time (provide a phase offset between the first voltage and second voltage to reduce the voltage difference between the second and third output) (para 0087).
	Nauman fails to explicitly teach the controller is configured to send a phase control signal and synchronization signal to the second power supply to provide a phase offset between the first voltage and the second voltage to reduce the voltage difference between the second and third output. 
However, Pankratz (US 20190341235 A1), in the analogous art of sputtering, teaches a first deposition chamber and second deposition chamber that each have their own power supply with two terminals, wherein the AC signals in each chamber are controlled so that a potential difference across the substrate or potential plasma to plasma interactions are minimized (phase offset), wherein the power supplies are synchronized with each other (para 0010-0011) and wherein a controller may be used to provide controlling signals to switching devices, including the synchronization of the magnetrons (outputs) such that the adjacent outputs are the same polarity (phase offset) (para 0048-0050; Fig. 7A-7C).
Because Nauman teaches adjacent electrodes 754 and 756 (second and third outputs) may be configured to both function as cathodes or anodes at the same time (synchronization and phase offset) and using a controller to receive feedback signals and modulate DC pulses at different locations, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to send the synchronization and phase offset control signals of Pankratz in the Nauman apparatus to control the DC pulses at different locations and further improve control/automation of the operations.
Regarding claim 3, the combination of Nauman and Pankratz teaches the first power supply and the second power supply each include a power source and a power control component (accessory) such as switching power control components (Nauman para 0071).
Regarding claim 4, the combination of Nauman and Pankratz teaches each of the first and second power supply include a power source and power control component (accessory) that are housed separately from the DC power sources or together as unitary devices (Nauman para 0071).
Regarding claim 5, the combination of Nauman and Pankratz teaches that the power source includes a DC power source and the power control component (accessory) may include a switching power control component (Nauman para 0071), wherein the switch may be triggered at a time based upon a switching time delay (Nauman para 0063, 0064), and wherein the controller may be used to provide controlling signals to switching devices, including the synchronization of the magnetrons (outputs) such that the adjacent outputs are the same polarity (phase control) (Pankratz para 0048-0050; Fig. 7A-7C), thus controlling the timing of the switching devices (including those in the second power supply) in response to phase and synchronization control signals.
Regarding claim 6, the combination of Nauman and Pankratz teaches that the adjacent electrodes 754 and 756 are functioning as cathodes or as anodes at the same time (Nauman para 0087) and that the electrodes 752 and 754 are delivered voltages of opposite polarity during a given period of time (Nauman para 0080), and teaches a processor (controller) configured to receive feedback (phase control input) signals and modulate DC pulses at different locations based on the combination of signals (Nauman para 0090-0093), which inherently requires the controller receiving feedback as a phase value of 180 degrees (between 0 and 180 degrees) because the first output (752) has the opposite polarity of the third output (756).
Regarding claim 7, the previous combination of Nauman and Pankratz teaches that the electrodes may receive DC power pulses from more than 2 DC power supplies (third power supply) (Nauman para 0088). Nauman fails to explicitly teach the at least one controller is configured to send a phase control signal to a third power supply to rotate a phase offset of the third power supply if there is no power output from the second power supply. However, Pankratz teaches that a third power supply 704C may be controlled to be synchronized through signal control with the adjacent chamber/magnetron output such that the adjacent magnetrons (A) of each chamber are both positive or both negative (rotate phase offset) at the same time to minimize potential differences (phase control) (para 0045, 0048; Fig. 7C). Because Pankratz teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control a third power supply using a controller with a phase control signal with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Nauman and Pankratz fails to explicitly teach rotating the phase offset if there is no power output from the second power supply. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The aforementioned combination teaches all of the claimed structural limitations, which is necessarily capable of rotating the phase offset of the third power when there is no power output from the second power supply.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1) and Pankratz (US 20190341235 A1), as applied to claim 1 above, and further in view of Koshimizu (US 20200118794 A1).
Regarding claim 2, the combination of Nauman and Pankratz teaches that sensors may monitor characteristics of the deposited film and feedback information (transmitter set signal and phase control input signal) to the DC supplies so that they may modulate power to the electrodes at different locations based on the combination of signals (Nauman para 0074, 0090-0093). 
The combination of Nauman and Pankratz fails to explicitly teach the at least one controller includes a first controller configured to receive a transmitter set signal to set the first power supply as a transmitter, and the phase control input signal, wherein the first controller is configured to send in response to receiving the transmitter set signal, the phase control signal and the synchronization signal to the second power supply, and a second controller configured to receive the phase control signal and the synchronization signal.
However, Koshimizu (US 20200118794 A1), in the analogous art of deposition power control, teaches sending a phase signal from a first power source 48 as an input into a processor (controller) 100 and then the processor generating a synchronization signal to send to the variable DC power supply 50 (para 0076-0078; Fig. 3C). Additionally, Nauman teaches that a processor 936 (controller) may be included as part of each power supply 930 and can be controlled by a feedback line (para 0093-0096; Fig. 9).
Because Koshimizu teaches that such control methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, after receiving feedback signals, send a phase signal from the processor of the first power supply 740 (first controller) of Nauman and generate and send a synchronization signal in the processor to be received by the second power supply 742 (Nauman Fig. 7), and thus the (second) controller of the second power supply, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1) and Pankratz (US 20190341235 A1), as applied to claim 1 above, and further in view of Kinoshita (US 5795452 A).
Regarding claim 6, the combination of Nauman and Pankratz teaches that the adjacent electrodes 754 and 756 are functioning as cathodes or as anodes at the same time (Nauman para 0087) and that the electrodes 752 and 754 are delivered voltages of opposite polarity during a given period of time (Nauman para 0080), and teaches a processor (controller) configured to receive feedback (phase control input) signals and modulate DC pulses at different locations based on the combination of signals (Nauman para 0090-0093), which inherently requires the controller receiving feedback as a phase value of 180 degrees (between 0 and 180 degrees) because the first output (752) has the opposite polarity of the third output (756).
Alternatively, the combination of Nauman and Pankratz fails to explicitly teach the controller is configured to receive the phase control input signal as a phase value between 0 and 180 degrees. However, Kinoshita (US 5795452 A), in the analogous art of power control in a sputtering system, teaches phase differences between adjacent power sources may be synchronized at a phase difference, such as 180°, to optimize plasma distribution (col 6 line 4-25). Because Kinoshita teaches that such phase difference values were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the phase difference between adjacent electrodes in Nauman by delivering a phase difference of 180° to the power supply controller with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1).
Regarding claim 12, Nauman (US 20090127101 A1) teaches a first DC power supply 740 comprising a first and second output connected to (first and second) electrodes 752 and 754 and configured to deliver pulse voltages at the first output (electrode 752) that alternate between positive and negative relative to the second output (electrode 754) during multiple cycles (para 0071, 0080; Fig. 7, 8A-8B). Nauman also teaches a second DC power supply 742 comprising a third output and fourth output connected to (third and fourth) electrodes 756 and 760 and configured to deliver alternating DC power pulses with higher power applied to electrode 760 than to electrode 756 when electrode 760 is acting as a cathode, similarly to the first power supply 740 (para 0071, 0082). Nauman also teaches the power sources (740, 742) may be connected to each other through a feedback system and load matched (coupled by at least one communication line) (para 0074, 0086).
	Nauman fails to explicitly teach that the second power supply is configured to apply a second voltage at the third output that alternates between positive and negative relative to the fourth output during each of multiple cycles. However, Nauman teaches that the second power supply 742 is operated similarly to the first power supply 740 (para 0082) and that the  power control component may be configured to send DC pulses of alternating polarities to electrodes such that each of the electrodes acts as a cathode for a period of time and an anode for a period of time (alternates between positive and negative relative to other output for multiple cycles) to enhance film uniformity (para 0030-0031). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to alternate the power supplied to the electrodes 756 and 760 by the second power supply such that the voltage at electrode 756 (third output) alternates between positive and negative relative to electrode 760 (fourth output).
	Nauman teaches a processor (means for producing) configured to receive feedback (phase control input) signals and modulate DC pulses at different locations based on the combination of signals (para 0090-0093). Nauman also teaches electrodes 754 and 756 (second and third outputs) may be configured such that the electrodes are both functioning as cathodes or anodes at the same time (provide a phase offset between the first voltage and second voltage to reduce the voltage difference between the second and third output) (para 0087).
	Nauman fails to explicitly teach the phase offset is produced in response to the phase control signal. However, Nauman teaches modifying DC pulses from the power supplies at each location based on (in response to) feedback signals (para 0089-0093) as well as that the DC power supplies are configured to deliver pulses to the electrodes such that they are both functioning as cathodes or anodes (phase offset) (para 0087). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set the offset of the electrodes in response to feedback signals received by the processor in order to improve control/automation of the system.

Claim(s) 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1), as applied to claim 12 above, and further in view of Pankratz (US 20190341235 A1) and Koshimizu (US 20200118794 A1).
Regarding claim 13, Nauman teaches that sensors may monitor characteristics of the deposited film and feedback information (transmitter set signal and phase control input signal) to the DC supplies so that they may modulate power to the electrodes at different locations based on the combination of signals (para 0074, 0090-0093).
Nauman fails to explicitly teach the controller is configured to send a phase control signal and synchronization signal to the second power supply.
However, Pankratz (US 20190341235 A1), in the analogous art of sputtering, teaches a first deposition chamber and second deposition chamber that each have their own power supply with two terminals, wherein the AC signals in each chamber are controlled so that a potential difference across the substrate or potential plasma to plasma interactions are minimized (phase offset), wherein the power supplies are synchronized with each other (para 0010-0011) and wherein a controller may be used to provide controlling signals to switching devices, including the synchronization of the magnetrons (outputs) such that the adjacent outputs are the same polarity (phase offset) (para 0048-0050; Fig. 7A-7C).
Because Nauman teaches adjacent electrodes 754 and 756 (second and third outputs) may be configured to both function as cathodes or anodes at the same time (synchronization and phase offset) and using a controller to receive feedback signals and modulate DC pulses at different locations, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to send the synchronization and phase offset control signals of Pankratz in the Nauman apparatus to control the DC pulses at different locations and further improve control/automation of the operations.
The combination of Nauman and Pankratz fails to explicitly teach the means for producing includes a first controller, wherein the first controller is configured to send in response to receiving the transmitter set signal, the phase control signal and the synchronization signal to the second power supply, and a second controller configured to receive the phase control signal and the synchronization signal.
However, Koshimizu (US 20200118794 A1), in the analogous art of deposition power control, teaches sending a phase signal from a first power source 48 as an input into a processor (controller) 100 and then the processor generating a synchronization signal to send to the variable DC power supply 50 (para 0076-0078; Fig. 3C). Additionally, Nauman teaches that a processor 936 (controller) may be included as part of each power supply 930 and can be controlled by a feedback line (para 0093-0096; Fig. 9).
Because Koshimizu teaches that such control methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, after receiving feedback signals, send a phase signal from the processor of the first power supply 740 (first controller) of Nauman and generate and send a synchronization signal in the processor to be received by the second power supply 742 (Nauman Fig. 7), and thus the (second) controller of the second power supply, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
Regarding claim 14, the combination of Nauman, Pankratz, and Koshimizu teaches the first power supply and the second power supply each include a power source and a power control component (accessory) such as switching power control components (Nauman para 0071).
Regarding claim 15, the combination of Nauman, Pankratz, and Koshimizu teaches each of the first and second power supply include a power source and power control component (accessory) that are housed separately from the DC power sources or together as unitary devices (Nauman para 0071).
Regarding claim 16, the combination of Nauman, Pankratz, and Koshimizu teaches that the power source includes a DC power source and the power control component (accessory) may include a switching power control component (Nauman para 0071), wherein the switch may be triggered at a time based upon a switching time delay (Nauman para 0063, 0064), and wherein the controller may be used to provide controlling signals to switching devices, including the synchronization of the magnetrons (outputs) such that the adjacent outputs are the same polarity (phase control) (Pankratz para 0048-0050; Fig. 7A-7C), thus controlling the timing of the switching devices (including those in the second power supply) in response to phase and synchronization control signals.
Regarding claim 17, the combination of Nauman, Pankratz, and Koshimizu that the adjacent electrodes 754 and 756 are functioning as cathodes or as anodes at the same time (Nauman para 0087) and that the electrodes 752 and 754 are delivered voltages of opposite polarity during a given period of time (Nauman para 0080), and teaches a (first) processor (controller) configured to receive feedback signals and modulate DC pulses at different locations based on the combination of signals (Nauman para 0090-0093), and wherein the (second) processor, or controller, of the second power supply is configured to receive the synchronization and phase control signals from the first power supply processor (Koshimizu para 0076-0078; Fig. 3C), which inherently requires the (second) controller receiving feedback as a phase value of 180 degrees (between 0 and 180 degrees) because the first output (752) has the opposite polarity of the third output (756).
Regarding claim 18, the combination of Nauman, Pankratz, and Koshimizu teaches that the electrodes may receive DC power pulses from more than 2 DC power supplies (third power supply) (Nauman para 0088). Nauman fails to explicitly teach the at least one controller is configured to send a phase control signal to a third power supply to rotate a phase offset of the third power supply if there is no power output from the second power supply. However, Pankratz teaches that a third power supply 704C may be controlled to be synchronized through signal control with the adjacent chamber/magnetron output such that the adjacent magnetrons (A) of each chamber are both positive or both negative (rotate phase offset) at the same time to minimize potential differences (phase control) (para 0045, 0048; Fig. 7C). Because Pankratz teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control a third power supply using a controller with a phase control signal with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Nauman, Pankratz, and Koshimizu fails to explicitly teach rotating the phase offset if there is no power output from the second power supply. However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The aforementioned combination teaches all of the claimed structural limitations, which is necessarily capable of rotating the phase offset of the third power when there is no power output from the second power supply.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nauman (US 20090127101 A1), Pankratz (US 20190341235 A1), and Koshimizu (US 20200118794 A1), as applied to claim 13 above, and further in view of Kinoshita (US 5795452 A).
Regarding claim 17, the combination of Nauman, Pankratz, and Koshimizu that the adjacent electrodes 754 and 756 are functioning as cathodes or as anodes at the same time (Nauman para 0087) and that the electrodes 752 and 754 are delivered voltages of opposite polarity during a given period of time (Nauman para 0080), and teaches a (first) processor (controller) configured to receive feedback signals and modulate DC pulses at different locations based on the combination of signals (Nauman para 0090-0093), and wherein the (second) processor, or controller, of the second power supply is configured to receive the synchronization and phase control signals from the first power supply processor (Koshimizu para 0076-0078; Fig. 3C), which inherently requires the (second) controller receiving feedback as a phase value of 180 degrees (between 0 and 180 degrees) because the first output (752) has the opposite polarity of the third output (756).
Alternatively, the combination of Nauman, Pankratz, and Koshimizu fails to explicitly teach the controller is configured to receive the phase control input signal as a phase value between 0 and 180 degrees. However, Kinoshita (US 5795452 A), in the analogous art of power control in a sputtering system, teaches phase differences between adjacent power sources may be synchronized at a phase difference, such as 180°, to optimize plasma distribution (col 6 line 4-25). Because Kinoshita teaches that such phase difference values were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the phase difference between adjacent electrodes in Nauman by delivering a phase difference of 180° to the second power supply controller with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Response to Arguments
Applicant's arguments filed 11/02/2022 have been fully considered but they are not persuasive.
Regarding the drawings, the applicant argues that the label V56 is an abbreviation indicating the voltage between nodes 5 and 6 and not intended to be a reference character. This argument is not persuasive because, by being labeled in the drawings, V56 is made a reference character. The other voltages (V12 and V34) are provided in the specification, and V56 must also be provided in the specification to provide clarity as to what the label means.
Regarding the rejections under 35 U.S.C. 112(b), the applicant argues that the recitation of “each of the first power supply and the second power supply include a power source and a power accessory” makes it clear that both the first and second power supply include a power source and power accessory. This argument is not persuasive because, though the above recitation makes it clear that both power supplies include a power source and power accessory, it is not clear whether the claim requires only one of the power sources/accessories or both power sources/accessories to be integrated within a common housing or separated into separate housings (in claims 4 and 15), if one or both of the power sources must include a DC power source and if one or both of the power accessories include switches to switch power from the DC power source (in claims 5 and 16). Additionally, in the case of only one power source/accessory being required, it is unclear which of the power sources/accessories is referred to by “the power source” and “the power accessory.”
Applicant argues that Nauman and Pankratz fails to disclose the first and second power supply are coupled by at least one communication line. This argument is not persuasive because, as described in paragraph 0074 of Nauman, optional feedback lines may be fed back to one or both of the DC supplies. As a result, the power supplies would be connected/coupled via the feedback lines either directly or indirectly through the sensor. Alternatively, in paragraph 0086, Nauman teaches that the DC power supplies are load matched and coordinated to achieve an objective, thus necessitating coupling by at least one communication line.
Applicant argues that the combination of Nauman and Pankratz does not teach a phase control input because the processor receives a signal from a sensor but does not receive a phase control signal. This argument is not persuasive because Nauman teaches receiving feedback signals to cause a modulation in DC pulses at different locations based on the combination of signals, which amounts to a phase control input signal. The processor/controller receives the feedback (input) signal from the sensor, such as a signal associated with a voltage measurement, that triggers modification of one or more DC pulses and therefore the feedback signal is an input signal that controls the DC power supply pulses. In controlling the DC power supply pulses, the feedback signal also controls the “phase” because the phase between voltages would necessarily be changed or maintained (controlled). Claim 1 does not require that the “phase control input signal” is received as a phase value between 0 and 180 degrees, as in claim 6, rather the claim only requires an input signal that alters/controls the phase of the voltages supplied.
Additionally, it should be noted that Pelleymounter (US 20180108520 A1), which was cited in the IDS filed 09/18/2022, appears to at least implicitly teach all limitations of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797